DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022, has been entered.

	In response, the applicant amended claims 1, 8, and 15. Claims 1-20 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments and arguments, with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive. The claims now recite one or more additional elements such that the claims as a whole are integrated into a practical application of the recited abstract idea in a manner that imposes manner that imposes a meaningful limit on the abstract idea. Specifically, the claims now require “training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, wherein training the machine learning model comprises: performing dimensionality reduction to reduce the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set; processing…with the machine learning model, to: determine a predicted value…”. The rejections of claims 1 and 3-14 under 35 U.S.C. 101 have been withdrawn accordingly.


Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 1, 8, and 15 under 35 U.S.C. 103 (a) have been considered, but are moot in view of a new grounds of rejection. 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 2, 4-6, 8- 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyibi (U.S. PG Pub No. 2013/0073405, March 21, 2013 - hereinafter "Ariyibi”) in view of Lavu et al. (U.S. PG Pub No. 2016/0283925 September 29, 2016 - hereinafter "Lavu”) in view of Veettil (U.S. PG Pub No. 2021/0295364, September 23, 2021 - hereinafter "Veettil”) in view of Smith et al. (U.S. PG Pub No. 2019/0272557 September 5, 2019 - hereinafter "Smith”)

With respect to claim 1, Ariyibi teaches a method, comprising:
receiving, by a device and from a client device associated with a customer, an agreement of the customer to join a rewards program in exchange for sharing data associated with items purchased by the customer; ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information…while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards”, [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0033]-[0034] “offering an enhances in-store experience…portal…message to the customer’s mobile device offering personalized service based on the applicable loyalty program…customer may then respond…approving…the offer…authorizing sharing of her customer profile information”, [0027]) 
receiving, by the device, and based on the customer joining the rewards program, item data identifying an item, of a plurality of items, placed in a shopping cart by the customer  ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience… while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards” – therefore the server receives, by the device and based on the customer joining the rewards program, user’s in-store shopping activities, [0025] “as the customer moves through the store…keep a record of which…items held user interest…used to updated the customer’s profile on the CEM database”,  [0047] “displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected” [0038])
and customer data identifying the customer, ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information” – therefore the server receives customer data identifying the customer based on the customer joining the rewards program, [0046] customer may access (and therefore provide data) via their mobile device (i.e., “the client device”), [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0004]-[0007] & [0022] & [0024] & [0027] the user is issued an identifier (customer data) and this is received by the server based on the customer joining the rewards program )
receiving, by the device, rewards data identifying rewards associated with a plurality of items; ([0007] & [0028]-[0029] & [0040]-[0041])
and perform an automated action associated with utilizing the a reward for purchasing the item or another item; ([0044]-[0047] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…discounts information and benefits relevant to the customer…displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected”)
and providing, by the device and to the client device, data identifying the reward ([0044] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041])
Although Ariyibi discloses the backend system tracking item identifying data for items placed in the customer’s shopping cart from a client device (e.g., their smart shopping cart), Ariyibi does not appear to disclose an embodiment wherein this item identifying data is received from “the client device” (e.g., the user’s mobile device). Furthermore, although Ariyibi discloses providing personalized rewards/discounts to the user based on their shopping profile (e.g., items they have selected and/or purchased and/or shown interest in), Ariyibi does not explicitly disclose use of a trained model to determine a value for the reward. Finally, although Ariyibi discloses providing, by the device (e.g., server) data identifying a customized reward/discount to a client device (e.g., their smart shopping cart), Ariyibi does not appear to disclose wherein this data is sent to “the client device” (e.g., the user’s mobile device). Ariyibi does not appear to disclose,
receiving from the client device, data identifying an item placed in a shopping cart by the customer
training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, 
wherein training the machine learning model comprises: performing dimensionality reduction to reduce the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set
processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
identify the reward, from the rewards data, based on the determining the predicted value
utilizing the predicted value as the reward for purchasing the item or another item
providing, by the device and to the client device, data identifying the reward
However, Lavu discloses 
receiving from the client device, data identifying an item, of a plurality of items, placed in a shopping cart by the customer ([0021] & [0080]-[0081] & [0085]-[0086] server/store-computer receives data identifying an item, of a plurality of items, placed in a shopping cart by the customer from the user’s mobile device )
providing, by the device and to the client device, data identifying the reward ([0062]-[0063] & [0082]-[0084] & [0094] & [0099] personalized loyalty rewards/offers automatically sent to the user’s mobile device while in-store and based on contents of the user’s shopping cart) 
Lavu suggests it is advantageous to include receiving from the client device, data identifying an item, of a plurality of items, placed in a shopping cart by the customer and providing, by the device and to the client device, data identifying the reward, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart and to present them with customized reward/discount/loyalty information ([0021] & [0081] & [0085],  
[0062]-[0063] & [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ariyibi to include receiving from the client device, data identifying an item, of a plurality of items, placed in a shopping cart by the customer and providing, by the device and to the client device, as taught by Lavu, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart and to present them with customized reward/discount/loyalty information 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user’s mobile device of Lavu for the smart-cart display of Ariyibi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Ariyibi and Lavu disclose providing personalized rewards/discounts to the user based on their profile and contents of their cart, neither disclose use of a machine learning model to determine a value for the reward. Ariyibi does not appear to disclose,
training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, 
wherein training the machine learning model comprises: performing dimensionality reduction to reduce the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set
processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
identify the reward, from the rewards data, based on the determining the predicted value
utilizing the predicted value as the reward for purchasing the item or another item
However, Veettil discloses 
training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, ([0052]-[0057] “can generate a user-specific intent model configured to take…basket characteristics…output a predicted intent score…as the user selects and discards rewards offered…over time, the computer system can: record product characteristics (e.g., types, prices, promotional discounts, product groupings…time of day…location…weather…implement statistical analysis, regression,  and/or artificial intelligence…compile these spending habits in a user-intent model that predicts a user’s likelihood of purchasing a set of products based on product characteristics and current setting variables…can therefore “learn: purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products…can identify…a group of similar existing users) that exhibit similar demographics…can then leverage these more comprehensive purchase data…to predict…with greater confidence and/or accuracy”, [0077] based on historical customer data, see also [0035]-[0043] “regression analysis…artificial intelligence, and/or machine learning…to historical sales data….correlation between purchase…compile correlations…multi-order product intent model…can leverage…during the dynamic offer generation process according to purchase probability and/or propensity” – therefore the model may be a trained machine learning model). 
wherein training the machine learning model comprises: creating from the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set ([0035]-[0043] & [0052]-[0057] applying statistical methods such as regression analysis and/or machine learning on the data discussed in these passages (which comprises historical item data, historical rewards data such as rewards offered and associated acceptances/rejections/purchases/prices, and historical customer data) inherently comprises compiling/creating a feature set (i.e., data inputs) with which the model is trained)
processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item: ([0014]-[0015] “characterize a user’s purchase intent for a particular transaction at a merchant…create a custom promotional offer based on…intent that includes discounts and/or rewards associated with particular products…primary product that the user intends to purchase from a set of available products…analyze historical sales data and user demographic data” – therefore the system processes the item data, reward data and customer data (e.g., demographics) as part of determining the custom offer/reward/discount, [0026]-[0027] rewards/discounts based on a need to sell the item, [0052]-[0057] “can generate a user-specific intent model configured to take…basket characteristics…output a predicted intent score…as the user selects and discards rewards offered…over time, the computer system can: record product characteristics (e.g., types, prices, promotional discounts, product groupings…time of day…location…weather…implement statistical analysis, regression,  and/or artificial intelligence…compile these spending habits in a user-intent model that predicts a user’s likelihood of purchasing a set of products based on product characteristics and current setting variables…can therefore “learn: purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products…can identify…a group of similar existing users) that exhibit similar demographics…can then leverage these more comprehensive purchase data…to predict…with greater confidence and/or accuracy”, [0065]-[0069] “calculate a reward value configured to drive…the user’s initial intent toward the target intent…based on…basket characteristics…and the intent model…select a reward value configured to drive the intent…can calculate a set of adjusted intent scores for the user…corresponding to a different reward value”, [0075]-[0077],  [0084]-[0085])
identify the reward, from the rewards data, based on the determining the predicted value ([0065]-[0069] “calculate a reward value configured to drive…the user’s initial intent toward the target intent…based on…basket characteristics…and the intent model…select a reward value configured to drive the intent…can calculate a set of adjusted intent scores for the user…corresponding to a different reward value”, [0072]-[0079])
utilizing the predicted value as the reward for purchasing the item or another item ([0017]-[0018] “dynamic offer generation…calculate and display…rewards…redeemable upon purchase of the primary product and a particular secondary product”, [0049]-[0055], [0065]-[0069],  [0072]-[0077], [0084]-[0085])
Veettil suggests it is advantageous to include training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer,  wherein training the machine learning model comprises: creating from the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set, processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, identify the reward, from the rewards data, based on the determining the predicted value, and utilizing the predicted value as the reward for purchasing the item or another item, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Arivibi in view of Lavu to include training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer,  wherein training the machine learning model comprises: creating from the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set, processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, identify the reward, from the rewards data, based on the determining the predicted value, and utilizing the predicted value as the reward for purchasing the item or another item, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the method of Arivibi in view of Lavu to include training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer,  wherein training the machine learning model comprises: creating from the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set, processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, identify the reward, from the rewards data, based on the determining the predicted value, and utilizing the predicted value as the reward for purchasing the item or another item. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.

Although Veettil discloses training a machine learning model using the historical data claimed, and although Veettil’s model generation inherently comprises a feature set upon which the model is trained, Veettil does not appear to disclose performing dimensionality reduction to reduce the data to a feature set. As such, the combination of Ariyibi, Lavu, and Veettil do not appear to disclose,
wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set
However, Smith discloses 
wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set ([0029]-[0031] “can utilize a machine learning model…neural network…to automatically identify significant features based on combined interaction between product data….and customer data…identify the features that most indicate likelihood of a sale…at a given price…automatically identify significant features for developing pricing models and generating customized discount prices”, [0038] “machine-learning model can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs…can include…dimensionality reduction algorithms”, [0063] “can use any type of machine-learning techniques…including…dimensionality reduction algorithms” 
Therefore, as in Smith, it was within the capabilities of one of ordinary skill in the art to modify the method of Arivibi in view of Lavu in view of Veettil to include wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set. Furthermore, as in Smith, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would reduce the number of features/attributes in the dataset which could result in less training time and computational expenditure during training and overall performance of the machine learning modeling process, as are known advantages of performing dimensionality reduction to reduce the data to a feature set. 
Furthemore, one of ordinary skill in the art would have recognized that applying the known technique of Smith to the method of Arivibi in view of Lavu in view of Veettil would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate performing dimensionality reduction to reduce the data to a feature set. Further, applying this technique, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would reduce the number of features/attributes in the dataset which could result in less training time and computational expenditure during training and overall performance of the machine learning modeling process.

	For the sake of expediting prosecution, Examiner notes that prior art reference Zalewski (cited at the end of this action), also discloses wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set (col 132 lines 14-60 “machine learning model is trained…data input during training flows through feature extractor…facilitating the subsequent learning and generalization steps…transformed into a reduced set of features…involves reducing the amount of resources required…analysis with a large number of variables generally requires a large amount of memory and computation power…may cause…to overfit to training samples…general dimensionality reductions are applied to the data…independent component analysis”).
	For the sake of expediting prosecution, Examiner notes that prior art reference Rickard (cited at the end of this action), also discloses wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set ([0049]-[0050] “machine learning module trains…by extracting features…uses dimensionality reduction…principal component analysis…to reduce the amount of data in the feature vector to smaller, more representative core set of features…”).





With respect to claim 2, Ariyibi, Lavu, Veettil, and Smith teach the method of claim 1. Ariyibi does not appear to disclose,
wherein the item data is received based on: a shelf sensor wirelessly communicating  first data, indicating that the item has been removed from a shelf, to the client device, 
and a shopping cart sensor wirelessly communicating second data, indicating that the item has been placed in the shopping cart, to the client device
However, this language amounts to descriptions of steps/functions performed external to the scope of the claimed method, and these steps/functions do not functionally relate to, or affect, any of the steps of the claimed method. The claimed method merely requires the device to receive the data from the client device. The device would receive this data from the client device in the same way, regardless of how the client device previously obtained this information. As such, this descriptive material is merits not patentable weight, and cannot result in a patentable distinction over the cited prior art.

For the sake of expediting prosecution, Examiner notes that prior art reference Nemati (cited at the end of this action) discloses these limitations (Fig 3 and various other location).


With respect to claim 4, Ariyibi, Lavu, Veettil, and Smith teach the method of claim 1. Ariyibi further  discloses,
wherein processing the item data, the rewards data, and the customer data …to perform the automated action comprises…cause, a server device associated with a financial institution managing a transaction card associated with the customer, to automatically provide the reward to the transaction card ([0004]-[0005]& [0022] & [0026]-[0029] & [0031] & [0040]-[0041] user’s card/credit card may include multiple rfid tags and may be a “smart” transaction card and the card may be encoded with the user’s loyalty CLSI which may be communicated with the POS to enable loyalty discounts to be redeemed during a purchase – therefore the discounts/rewards are provided “to the transaction card” per a BRI consistent with Applicant’s own specification and the description of automatically providing the reward “to the transaction card” found within Applicant’s specification, [0026] &  [0029] card may be credit card and therefore the server is “associated with a financial institution managing a transaction card” – Examiner notes that the “processing…with the machine learning model…comprises: processing…with a machine learning model” was already taught above with the combination of references in  claim 1)


With respect to claim 5, Ariyibi, Lavu, Veettil, and Smith teach the method of claim 1. Ariyibi does not appear to disclose,
further comprising retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased
However, Veettil discloses 
further comprising retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased ([0055]-[0056] “repeating this process for each product and reward select by the user over time…can modify…customize the generic intent model…based on the user’s particular propensity”, [0052]-[0054] “…as the user selects and discards rewards offer to her…over time that the user selected……statistical analysis, regression, and/or artificial intelligence…learn purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”)
Veettil suggests it is advantageous to include further comprising retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Arivibi in view of Lavu to include further comprising retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the method of Arivibi in view of Lavu to include retraining the machine learning model based on the reward or based on customer feedback as to why the item was purchased. 
Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.
.
With respect to claim 8, Ariyibi teaches a device, comprising:
one or more memories; ([0027] & [0032] software running on server)
 and one or more processors, coupled to the one or more memories, configured to: ([0027] & [0032] software running on server)
receive, from a client device associated with a customer, an agreement of the customer to join a rewards program in exchange for sharing data associated with items purchased by the customer; ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information…while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards”, [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0033]-[0034] “offering an enhances in-store experience…portal…message to the customer’s mobile device offering personalized service based on the applicable loyalty program…customer may then respond…approving…the offer…authorizing sharing of her customer profile information”, [0027])
receive, based on the customer joining the rewards program, item data identifying an item placed in a shopping cart by the customer and customer ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience… while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards” – therefore the server receives, by the device and based on the customer joining the rewards program, user’s in-store shopping activities, [0025] “as the customer moves through the store…keep a record of which…items held user interest…used to updated the customer’s profile on the CEM database”,  [0047] “displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected” [0038])
and customer data identifying the customer, ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information” – therefore the server receives customer data identifying the customer based on the customer joining the rewards program, [0046] customer may access (and therefore provide data) via their mobile device (i.e., “the client device”), [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0004]-[0007] & [0022] & [0024] & [0027] the user is issued an identifier (customer data) and this is received by the server based on the customer joining the rewards program )
receive rewards data identifying rewards associated with a plurality of items; ([0007] & [0028]-[0029] & [0040]-[0041])
perform an automated action associated with utilizing the a reward ([0044]-[0047] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…discounts information and benefits relevant to the customer…displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected”)
and cause the reward to be applied to a transaction card associated with the customer  ([0004]-[0005]& [0022] & [0026]-[0029] & [0031] & [0040]-[0041] user’s card/credit card may include multiple rfid tags and may be a “smart” transaction card and the card may be encoded with the user’s loyalty CLSI which may be communicated with the POS to enable loyalty discounts to be redeemed during a purchase – therefore the discounts/rewards are applied “to a transaction card associated with the customer” per a BRI consistent with Applicant’s own specification and the description of causing the reward “to be applied to a transaction card” found within Applicant’s specification)
Although Ariyibi discloses the backend system tracking item identifying data for items placed in the customer’s shopping cart from a client device (e.g., their smart shopping cart), Ariyibi does not appear to disclose an embodiment wherein this item identifying data is received from “the client device” (e.g., the user’s mobile device). Furthermore, although Ariyibi discloses providing personalized rewards/discounts to the user based on their shopping profile (e.g., items they have selected and/or purchased and/or shown interest in), Ariyibi does not explicitly disclose use of a trained model to determine a value for the reward. Ariyibi does not appear to disclose,
receiving from the client device, data identifying an item placed in a shopping cart by the customer
training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, 
wherein training the machine learning model comprises: performing dimensionality reduction to reduce the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set
processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
identify the reward, from the rewards data, based on the determining the predicted value
utilizing the predicted value as the reward 
However, Lavu discloses 
receiving from the client device, data identifying an item placed in a shopping cart by the customer ([0021] & [0080]-[0081] & [0085]-[0086] server/store-computer receives data identifying an item, of a plurality of items, placed in a shopping cart by the customer from the user’s mobile device )
Lavu suggests it is advantageous to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart ([0021] & [0081] & [0085],  
[0062]-[0063] & [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ariyibi to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, as taught by Lavu, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user’s mobile device of Lavu for the smart-cart display of Ariyibi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Ariyibi and Lavu disclose providing personalized rewards/discounts to the user based on their profile and contents of their cart, neither disclose use of a machine learning model to determine a value for the reward. Ariyibi does not appear to disclose,
training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, 
wherein training the machine learning model comprises: performing dimensionality reduction to reduce the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set
processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
identify the reward, from the rewards data, based on the determining the predicted value
utilizing the predicted value as the reward
However, Veettil discloses 
training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, ([0052]-[0057] “can generate a user-specific intent model configured to take…basket characteristics…output a predicted intent score…as the user selects and discards rewards offered…over time, the computer system can: record product characteristics (e.g., types, prices, promotional discounts, product groupings…time of day…location…weather…implement statistical analysis, regression,  and/or artificial intelligence…compile these spending habits in a user-intent model that predicts a user’s likelihood of purchasing a set of products based on product characteristics and current setting variables…can therefore “learn: purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products…can identify…a group of similar existing users) that exhibit similar demographics…can then leverage these more comprehensive purchase data…to predict…with greater confidence and/or accuracy”, [0077] based on historical customer data, see also [0035]-[0043] “regression analysis…artificial intelligence, and/or machine learning…to historical sales data….correlation between purchase…compile correlations…multi-order product intent model…can leverage…during the dynamic offer generation process according to purchase probability and/or propensity” – therefore the model may be a trained machine learning model). 
wherein training the machine learning model comprises: creating from the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set ([0035]-[0043] & [0052]-[0057] applying statistical methods such as regression analysis and/or machine learning on the data discussed in these passages (which comprises historical item data, historical rewards data such as rewards offered and associated acceptances/rejections/purchases/prices, and historical customer data) inherently comprises compiling/creating a feature set (i.e., data inputs) with which the model is trained)
processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item: ([0014]-[0015] “characterize a user’s purchase intent for a particular transaction at a merchant…create a custom promotional offer based on…intent that includes discounts and/or rewards associated with particular products…primary product that the user intends to purchase from a set of available products…analyze historical sales data and user demographic data” – therefore the system processes the item data, reward data and customer data (e.g., demographics) as part of determining the custom offer/reward/discount, [0026]-[0027] rewards/discounts based on a need to sell the item, [0052]-[0057] “can generate a user-specific intent model configured to take…basket characteristics…output a predicted intent score…as the user selects and discards rewards offered…over time, the computer system can: record product characteristics (e.g., types, prices, promotional discounts, product groupings…time of day…location…weather…implement statistical analysis, regression,  and/or artificial intelligence…compile these spending habits in a user-intent model that predicts a user’s likelihood of purchasing a set of products based on product characteristics and current setting variables…can therefore “learn: purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products…can identify…a group of similar existing users) that exhibit similar demographics…can then leverage these more comprehensive purchase data…to predict…with greater confidence and/or accuracy”, [0065]-[0069] “calculate a reward value configured to drive…the user’s initial intent toward the target intent…based on…basket characteristics…and the intent model…select a reward value configured to drive the intent…can calculate a set of adjusted intent scores for the user…corresponding to a different reward value”, [0075]-[0077],  [0084]-[0085])
identify the reward, from the rewards data, based on the determining the predicted value ([0065]-[0069] “calculate a reward value configured to drive…the user’s initial intent toward the target intent…based on…basket characteristics…and the intent model…select a reward value configured to drive the intent…can calculate a set of adjusted intent scores for the user…corresponding to a different reward value”, [0072]-[0079])
utilizing the predicted value as the reward ([0017]-[0018] “dynamic offer generation…calculate and display…rewards…redeemable upon purchase of the primary product and a particular secondary product”, [0049]-[0055], [0065]-[0069],  [0072]-[0077], [0084]-[0085])
Veettil suggests it is advantageous to include training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer,  wherein training the machine learning model comprises: creating from the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set, processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, identify the reward, from the rewards data, based on the determining the predicted value, and utilizing the predicted value as the reward for purchasing the item or another item, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer,  wherein training the machine learning model comprises: creating from the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set, processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, identify the reward, from the rewards data, based on the determining the predicted value, and utilizing the predicted value as the reward for purchasing the item or another item, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include training, by the device, a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer,  wherein training the machine learning model comprises: creating from the historical item data, the historical rewards data, and the historical customer data to a feature set, and training the machine learning model based on the feature set, processing, by the device, the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item, identify the reward, from the rewards data, based on the determining the predicted value, and utilizing the predicted value as the reward for purchasing the item or another item. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.

Although Veettil discloses training a machine learning model using the historical data claimed, and although Veettil’s model generation inherently comprises a feature set upon which the model is trained, Veettil does not appear to disclose performing dimensionality reduction to reduce the data to a feature set. As such, the combination of Ariyibi, Lavu, and Veettil do not appear to disclose,
wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set
However, Smith discloses 
wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set ([0029]-[0031] “can utilize a machine learning model…neural network…to automatically identify significant features based on combined interaction between product data….and customer data…identify the features that most indicate likelihood of a sale…at a given price…automatically identify significant features for developing pricing models and generating customized discount prices”, [0038] “machine-learning model can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs…can include…dimensionality reduction algorithms”, [0063] “can use any type of machine-learning techniques…including…dimensionality reduction algorithms” 
Therefore, as in Smith, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu in view of Veettil to include wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set. Furthermore, as in Smith, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would reduce the number of features/attributes in the dataset which could result in less training time and computational expenditure during training and overall performance of the machine learning modeling process, as are known advantages of performing dimensionality reduction to reduce the data to a feature set. 
Furthemore, one of ordinary skill in the art would have recognized that applying the known technique of Smith to the device of Arivibi in view of Lavu in view of Veettil would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate performing dimensionality reduction to reduce the data to a feature set. Further, applying this technique, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would reduce the number of features/attributes in the dataset which could result in less training time and computational expenditure during training and overall performance of the machine learning modeling process.

	For the sake of expediting prosecution, Examiner notes that prior art reference Zalewski (cited at the end of this action), also discloses wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set (col 132 lines 14-60 “machine learning model is trained…data input during training flows through feature extractor…facilitating the subsequent learning and generalization steps…transformed into a reduced set of features…involves reducing the amount of resources required…analysis with a large number of variables generally requires a large amount of memory and computation power…may cause…to overfit to training samples…general dimensionality reductions are applied to the data…independent component analysis”).
	For the sake of expediting prosecution, Examiner notes that prior art reference Rickard (cited at the end of this action), also discloses wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set ([0049]-[0050] “machine learning module trains…by extracting features…uses dimensionality reduction…principal component analysis…to reduce the amount of data in the feature vector to smaller, more representative core set of features…”).


With respect to claim 10, Ariyibi, Lavu, Veettil, and Smith teach the device of claim 8. Ariyibi does not appear to disclose,
wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; 
and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item, wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device
However, Veettil discloses 
wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; ([0024] “purchase frequency…combinations of products that have been purchased concurrently”, [0036]-[0038], [0051]-[0053])
and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device ([0014] & [0016] & [0112] & Fig 1 and Fig 5 remote server associated with merchant may use the relationship/pattern data and the promotion generation may occur at the remote server , [0036]-[0038], [0051]-[0053] – Examiner notes the phrase “wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device” is given no patentable weight as it describes an intended use of the information by the server, which is not part of the claimed device, and therefore this phrase cannot result in a patentable distinction over the prior art)
Veettil suggests it is advantageous to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item, wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item, wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client device, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
	Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; and provide, to a server device associated with a merchant of the item, data identifying the relationship between the item and the other item, wherein the relationship enables the server device to generate a promotion for the other item and to provide data identifying the promotion to the client devic. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.


With respect to claim 11, Ariyibi, Lavu, Veettil, and Smith teach the device of claim 8. Ariyibi does not appear to disclose,
wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; 
receive historical rewards data identifying historical rewards associated with the plurality of items; 
receive historical customer data identifying historical customers; 
and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data
However, Veettil discloses 
wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; ([0048]-[0054] “individual products purchased…set of basket characteristics…over time…record product characteristics…that the user selected…typical spending habits…learn purchase habits”)
receive historical rewards data identifying historical rewards associated with the plurality of items; ([0048]-[0054] “historical sales data…any promotional offers and/or discounts used for each transaction…as the user selects and discards rewards offer to her…over time that the user selected……learn purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”)
receive historical customer data identifying historical customers ([0048]-[0054] “historical demographic data…compile…into a general customer model…”)
and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data (([0052]-[0057] “can generate a user-specific intent model configured to take…basket characteristics…output a predicted intent score…as the user selects and discards rewards offered…over time, the computer system can: record product characteristics (e.g., types, prices, promotional discounts, product groupings…time of day…location…weather…implement statistical analysis, regression,  and/or artificial intelligence…compile these spending habits in a user-intent model that predicts a user’s likelihood of purchasing a set of products based on product characteristics and current setting variables…can therefore “learn: purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products…can identify…a group of similar existing users) that exhibit similar demographics…can then leverage these more comprehensive purchase data…to predict…with greater confidence and/or accuracy”, [0077] based on historical customer data, see also [0035]-[0043] “regression analysis…artificial intelligence, and/or machine learning…to historical sales data….correlation between purchase…compile correlations…multi-order product intent model…can leverage…during the dynamic offer generation process according to purchase probability and/or propensity”)
Veettil suggests it is advantageous to include wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; receive historical rewards data identifying historical rewards associated with the plurality of items; receive historical customer data identifying historical customers; and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; receive historical rewards data identifying historical rewards associated with the plurality of items; receive historical customer data identifying historical customers; and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
	Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: receive historical item data identifying the plurality of items; receive historical rewards data identifying historical rewards associated with the plurality of items; receive historical customer data identifying historical customers; and train the machine learning model based on the historical item data, the historical rewards data, and the historical customer data. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.


With respect to claim 12, Ariyibi teaches the device of claim 8;
wherein the one or more processors are further configured to: determine spending patterns associated with the customer based on the item data; ( [0003] “learn a customer’s preferences…anticipating individual preferences and offering customized discounts”,  [0037]-[0041] browsing/transaction data used to determine customer preferences (i.e., spending patterns),  [0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”)
and provide, to a server device associated with a merchant of the item, data identifying the spending patterns associated with the customer, ([0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041])
wherein the spending patterns enable the server device to generate a promotion for the customer and to provide data identifying the promotion to the client device ([0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041]) – Examiner notes this phrase is given no patentable weight as it describes an intended use of the information by the server, which is not part of the claimed device, and therefore this phrase cannot result in a patentable distinction over the prior art

Examiner notes that Veettil also discloses this limitation at [0023] and [0037]-[0038] & [0052]-[0053] and [0014] & [0016] & [0112] & Fig 1 and Fig 5 remote server associated with merchant may use the relationship/pattern data and the promotion generation may occur at the remote server 


With respect to claim 13, Ariyibi, Lavu, Veettil, and Smith teach the device of claim 8. Ariyibi does not appear to disclose,
wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item
However, Veettil discloses 
wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item ([0031] & [0033]  item category is a “description of the item”, [0037] “descriptions of products in the set of products”)
Veettil suggests it is advantageous to include wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
	Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include wherein the item data includes data identifying one or more of: a manufacturer of the item, a description of the item, a material of the item, a size of the item, a color of the item, a package associated with the item, or warranty terms associated with the item. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.


With respect to claim 14, Ariyibi, Lavu, Veettil, and Smith teach the device of claim 8. Ariyibi does not appear to disclose,
wherein the machine learning model includes one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model
However, Smith discloses 
wherein the machine learning model includes one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model ([0011] & [0019] & [0021] & [0038] & [0061])
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the type of machine learning model (which includes one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model) of Smith for the machine learning model in the combination of Ariyibi, Lavu, and Veettil. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


With respect to claim 15, Arivibi teaches a non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to: ([0027] & [0032] software running on server) 
receive, from a client device associated with a customer, an agreement of the customer to join a rewards program in exchange for sharing data associated with items purchased by the customer; ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information…while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards”, [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0033]-[0034] “offering an enhances in-store experience…portal…message to the customer’s mobile device offering personalized service based on the applicable loyalty program…customer may then respond…approving…the offer…authorizing sharing of her customer profile information”, [0027])
receive, based on the customer joining the rewards program, item data identifying an item placed in a shopping cart by the customer([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience… while in the store the customers browsing habits and shopping activities are detected and used in providing instant price discounts and other loyalty rewards” – therefore the server receives, by the device and based on the customer joining the rewards program, user’s in-store shopping activities, [0025] “as the customer moves through the store…keep a record of which…items held user interest…used to updated the customer’s profile on the CEM database”,  [0047] “displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected” [0038])
 and customer data identifying the customer; ([0006]-[0007] “the customer has elected to share customer information with the retailer…offering the enhances shopping experience…customer information is accessible to the retail…server configured to…permits entry of customer information” – therefore the server receives customer data identifying the customer based on the customer joining the rewards program, [0046] customer may access (and therefore provide data) via their mobile device (i.e., “the client device”), [0021] “customer initiates the process…registering in the retailer’s customer loyalty program…customer enters certain personal data…”, [0004]-[0007] & [0022] & [0024] & [0027] the user is issued an identifier (customer data) and this is received by the server based on the customer joining the rewards program )
receive rewards data identifying rewards associated with a plurality of items; ([0007] & [0028]-[0029] & [0040]-[0041])
and perform an automated action associated with utilizing a reward, ([0044]-[0047] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…discounts information and benefits relevant to the customer…displays sales, discounts, and promotion information that is contextual and relevant to the items located on the nearby shelves and customized to the individual customer…scan the SKU/UPC barcode for items as they are places in the cart. Items placed in the cart are thus automatically detected”)
Although Ariyibi discloses the backend system tracking item identifying data for items placed in the customer’s shopping cart from a client device (e.g., their smart shopping cart), Ariyibi does not appear to disclose an embodiment wherein this item identifying data is received from “the client device” (e.g., the user’s mobile device). Furthermore, although Ariyibi discloses providing personalized rewards/discounts to the user based on their shopping profile (e.g., items they have selected and/or purchased and/or shown interest in), Ariyibi does not explicitly disclose use of a trained model to determine a value for the reward. Ariyibi does not appear to disclose,
receiving from the client device, data identifying an item placed in a shopping cart by the customer
processing, by the device, the item data, the rewards data, and the customer data, with a machine learning model, to determine a predicted value, for a target value of a reward for the customer associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
utilizing the predicted value as the reward 
retrain the machine learning model after the customer purchases the item based on the item data, and the customer data
However, Lavu discloses 
receiving from the client device, data identifying an item placed in a shopping cart by the customer ([0021] & [0080]-[0081] & [0085]-[0086] server/store-computer receives data identifying an item, of a plurality of items, placed in a shopping cart by the customer from the user’s mobile device )
Lavu suggests it is advantageous to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart ([0021] & [0081] & [0085], [0062]-[0063] & [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Ariyibi to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, as taught by Lavu, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user’s mobile device of Lavu for the smart-cart display of Ariyibi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Ariyibi discloses the backend system tracking item identifying data for items placed in the customer’s shopping cart from a client device (e.g., their smart shopping cart), Ariyibi does not appear to disclose an embodiment wherein this item identifying data is received from “the client device” (e.g., the user’s mobile device). Furthermore, although Ariyibi discloses providing personalized rewards/discounts to the user based on their shopping profile (e.g., items they have selected and/or purchased and/or shown interest in), Ariyibi does not explicitly disclose use of a trained model to determine a value for the reward. Ariyibi does not appear to disclose,
receiving from the client device, data identifying an item placed in a shopping cart by the customer
train a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, 
wherein the one or more instructions, that cause the one or more processors to train the machine learning model, cause the one or more processors to perform dimensionality reduction to reduce the historical item data, the historical rewards data, and the historical customer data to a feature set, and train the machine learning model based on the feature set
process the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer from multiple rewards associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
identify the reward, from the rewards data, based on the determining the predicted value
utilizing the predicted value as the reward 
retrain the machine learning model after the customer purchases the item based on the item data, and the customer data
However, Lavu discloses 
receiving from the client device, data identifying an item placed in a shopping cart by the customer ([0021] & [0080]-[0081] & [0085]-[0086] server/store-computer receives data identifying an item, of a plurality of items, placed in a shopping cart by the customer from the user’s mobile device )
Lavu suggests it is advantageous to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart ([0021] & [0081] & [0085],  
[0062]-[0063] & [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Ariyibi to include receiving from the client device, data identifying an item placed in a shopping cart by the customer, as taught by Lavu, because doing so can provide a convenient and effective mechanism to obtain the contents of the user’s shopping cart 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user’s mobile device of Lavu for the smart-cart display of Ariyibi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Ariyibi and Lavu disclose providing personalized rewards/discounts to the user based on their profile and contents of their cart, neither disclose use of a machine learning model to determine a value for the reward. Ariyibi does not appear to disclose,
train a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, 
wherein the one or more instructions, that cause the one or more processors to train the machine learning model, cause the one or more processors to perform dimensionality reduction to reduce the historical item data, the historical rewards data, and the historical customer data to a feature set, and train the machine learning model based on the feature set
process the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer from multiple rewards associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item:
identify the reward, from the rewards data, based on the determining the predicted value
utilizing the predicted value as the reward 
retrain the machine learning model after the customer purchases the item based on the item data, and the customer data
However, Veettil discloses 
train a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, ([0052]-[0057] “can generate a user-specific intent model configured to take…basket characteristics…output a predicted intent score…as the user selects and discards rewards offered…over time, the computer system can: record product characteristics (e.g., types, prices, promotional discounts, product groupings…time of day…location…weather…implement statistical analysis, regression,  and/or artificial intelligence…compile these spending habits in a user-intent model that predicts a user’s likelihood of purchasing a set of products based on product characteristics and current setting variables…can therefore “learn: purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products…can identify…a group of similar existing users) that exhibit similar demographics…can then leverage these more comprehensive purchase data…to predict…with greater confidence and/or accuracy”, [0077] based on historical customer data, see also [0035]-[0043] “regression analysis…artificial intelligence, and/or machine learning…to historical sales data….correlation between purchase…compile correlations…multi-order product intent model…can leverage…during the dynamic offer generation process according to purchase probability and/or propensity” – therefore the model may be a trained machine learning model). 
wherein the one or more instructions, that cause the one or more processors to train the machine learning model, cause the one or more processors to create from the historical item data, the historical rewards data, and the historical customer data a feature set, and train the machine learning model based on the feature set ([0035]-[0043] & [0052]-[0057] applying statistical methods such as regression analysis and/or machine learning on the data discussed in these passages (which comprises historical item data, historical rewards data such as rewards offered and associated acceptances/rejections/purchases/prices, and historical customer data) inherently comprises compiling/creating a feature set (i.e., data inputs) with which the model is trained)
process the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer from multiple rewards associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item: ([0014]-[0015] “characterize a user’s purchase intent for a particular transaction at a merchant…create a custom promotional offer based on…intent that includes discounts and/or rewards associated with particular products…primary product that the user intends to purchase from a set of available products…analyze historical sales data and user demographic data” – therefore the system processes the item data, reward data and customer data (e.g., demographics) as part of determining the custom offer/reward/discount, [0026]-[0027] rewards/discounts based on a need to sell the item, [0052]-[0057] “can generate a user-specific intent model configured to take…basket characteristics…output a predicted intent score…as the user selects and discards rewards offered…over time, the computer system can: record product characteristics (e.g., types, prices, promotional discounts, product groupings…time of day…location…weather…implement statistical analysis, regression,  and/or artificial intelligence…compile these spending habits in a user-intent model that predicts a user’s likelihood of purchasing a set of products based on product characteristics and current setting variables…can therefore “learn: purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products…can identify…a group of similar existing users) that exhibit similar demographics…can then leverage these more comprehensive purchase data…to predict…with greater confidence and/or accuracy”, [0065]-[0069] “calculate a reward value configured to drive…the user’s initial intent toward the target intent…based on…basket characteristics…and the intent model…select a reward value configured to drive the intent…can calculate a set of adjusted intent scores for the user…corresponding to a different reward value”, [0075]-[0077],  [0084]-[0085])
identify the reward, from the rewards data, based on the determining the predicted value ([0065]-[0069] “calculate a reward value configured to drive…the user’s initial intent toward the target intent…based on…basket characteristics…and the intent model…select a reward value configured to drive the intent…can calculate a set of adjusted intent scores for the user…corresponding to a different reward value”, [0072]-[0079])
utilizing the predicted value as the reward ([0017]-[0018] “dynamic offer generation…calculate and display…rewards…redeemable upon purchase of the primary product and a particular secondary product”, [0049]-[0055], [0065]-[0069],  [0072]-[0077], [0084]-[0085])
retrain the machine learning model after the customer purchases the item based on the item data, and the customer data ([0055]-[0056] “repeating this process for each product and reward select by the user over time…can modify…customize the generic intent model…based on the user’s particular propensity”, [0052]-[0054] “…as the user selects and discards rewards offer to her…over time that the user selected……statistical analysis, regression, and/or artificial intelligence…learn purchase habits…to more accurately calculate acceptable reward values that may be offered alongside particular products and/or groups of products”)
Veettil suggests it is advantageous to train a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, wherein the one or more instructions, that cause the one or more processors to train the machine learning model, cause the one or more processors to create from the historical item data, the historical rewards data, and the historical customer data a feature set, and train the machine learning model based on the feature set, process the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer from multiple rewards associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item: identify the reward, from the rewards data, based on the determining the predicted value, utilizing the predicted value as the reward, and retrain the machine learning model after the customer purchases the item based on the item data, and the customer data, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Arivibi in view of Lavu to train a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, wherein the one or more instructions, that cause the one or more processors to train the machine learning model, cause the one or more processors to create from the historical item data, the historical rewards data, and the historical customer data a feature set, and train the machine learning model based on the feature set, process the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer from multiple rewards associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item: identify the reward, from the rewards data, based on the determining the predicted value, utilizing the predicted value as the reward, and retrain the machine learning model after the customer purchases the item based on the item data, and the customer data, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the medium of Arivibi in view of Lavu to train a machine learning model based on historical item data, historical rewards data, and historical customer data, to identify a particular award, from a plurality of rewards, associated with an item for a particular customer, wherein the one or more instructions, that cause the one or more processors to train the machine learning model, cause the one or more processors to create from the historical item data, the historical rewards data, and the historical customer data a feature set, and train the machine learning model based on the feature set, process the item data, the rewards data, and the customer data, with the machine learning model, to determine a predicted value, for a target value of a reward for the customer from multiple rewards associated with the item based on a need to sell the item and a likelihood that the customer will purchase the item: identify the reward, from the rewards data, based on the determining the predicted value, utilizing the predicted value as the reward, and retrain the machine learning model after the customer purchases the item based on the item data, and the customer data. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.

Although Veettil discloses training a machine learning model using the historical data claimed, and although Veettil’s model generation inherently comprises a feature set upon which the model is trained, Veettil does not appear to disclose performing dimensionality reduction to reduce the data to a feature set. As such, the combination of Ariyibi, Lavu, and Veettil do not appear to disclose,
wherein the one or more instructions, that cause the one or more processors to train the machine learning model, cause the one or more processors to perform dimensionality reduction to reduce the data to a feature set
However, Smith discloses 
wherein the one or more instructions, that cause the one or more processors to train the machine learning model, cause the one or more processors to perform dimensionality reduction to reduce the data to a feature set ([0029]-[0031] “can utilize a machine learning model…neural network…to automatically identify significant features based on combined interaction between product data….and customer data…identify the features that most indicate likelihood of a sale…at a given price…automatically identify significant features for developing pricing models and generating customized discount prices”, [0038] “machine-learning model can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs…can include…dimensionality reduction algorithms”, [0063] “can use any type of machine-learning techniques…including…dimensionality reduction algorithms” 
Therefore, as in Smith, it was within the capabilities of one of ordinary skill in the art to modify the medium of Arivibi in view of Lavu in view of Veettil to include wherein the one or more instructions, that cause the one or more processors to train the machine learning model, cause the one or more processors to perform dimensionality reduction to reduce the data to a feature set. Furthermore, as in Smith, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would reduce the number of features/attributes in the dataset which could result in less training time and computational expenditure during training and overall performance of the machine learning modeling process, as are known advantages of performing dimensionality reduction to reduce the data to a feature set. 
Furthemore, one of ordinary skill in the art would have recognized that applying the known technique of Smith to the medium of Arivibi in view of Lavu in view of Veettil would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate performing dimensionality reduction to reduce the data to a feature set. Further, applying this technique, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would reduce the number of features/attributes in the dataset which could result in less training time and computational expenditure during training and overall performance of the machine learning modeling process.

	For the sake of expediting prosecution, Examiner notes that prior art reference Zalewski (cited at the end of this action), also discloses wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set (col 132 lines 14-60 “machine learning model is trained…data input during training flows through feature extractor…facilitating the subsequent learning and generalization steps…transformed into a reduced set of features…involves reducing the amount of resources required…analysis with a large number of variables generally requires a large amount of memory and computation power…may cause…to overfit to training samples…general dimensionality reductions are applied to the data…independent component analysis”).
	For the sake of expediting prosecution, Examiner notes that prior art reference Rickard (cited at the end of this action), also discloses wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set ([0049]-[0050] “machine learning module trains…by extracting features…uses dimensionality reduction…principal component analysis…to reduce the amount of data in the feature vector to smaller, more representative core set of features…”).

With respect to claim 17, Arivibi teaches the medium of claim 15;
wherein the one or more instructions, that cause the one or more processors to process the item data, the rewards data, and the customer data, with the machine learning model, to perform the automated action, cause the one or more processors to cause a server device, associated with a financial institution managing a transaction card associated with the customer, to automatically provide the reward to the transaction card ([0004]-[0005]& [0022] & [0026]-[0029] & [0031] & [0040]-[0041] user’s card/credit card may include multiple rfid tags and may be a “smart” transaction card and the card may be encoded with the user’s loyalty CLSI which may be communicated with the POS to enable loyalty discounts to be redeemed during a purchase – therefore the discounts/rewards are provided “to the transaction card” per a BRI consistent with Applicant’s own specification and the description of automatically providing the reward “to the transaction card” found within Applicant’s specification, [0026] &  [0029] card may be credit card and therefore the server is “associated with a financial institution managing a transaction card” – Examiner notes that the “processing…with the machine learning model” was already taught above with the combination of references in  claim 15)


With respect to claims 6 and 18, Ariyibi teaches the method of claim 1 and the medium of claim 15;
further comprising: determining spending patterns associated with the customer based on the item data; ( [0003] “learn a customer’s preferences…anticipating individual preferences and offering customized discounts”,  [0037]-[0041] browsing/transaction data used to determine customer preferences (i.e., spending patterns),  [0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”)
modifying the reward based on the spending patterns and to generate a modified reward; ([0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”)
and providing data identifying the modified reward to the client device ([0044] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041])


Examiner notes that Veettil also discloses this limitation at [0023] and [0037]-[0038] & [0052]-[0053].

With respect to claims 9 and 19, Ariyibi, Lavu, Veettil, and Smith teach the device of claim 8 and the medium of claim 15. Ariyibi teaches 
provide data identifying the promotion to the client device ([0044] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041] – Examiner notes that combination with Lavu above in claim 1 already teaches providing to the client device)
Ariyibi does not appear to disclose,
wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items; 
generate a promotion for the other item based on the relationship between the item and the other item;
However, Veettil discloses 
wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items;  ([0024] “purchase frequency…combinations of products that have been purchased concurrently”, [0036]-[0038], [0051]-[0053])
generate a promotion for the other item based on the relationship between the item and the other item; ([0035]-[0038] based at least in part of transaction history and combinations of products sold together, [0051]-[0053])
Veettil suggests it is advantageous to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items, and generate a promotion for the other item based on the relationship between the item and the other item, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue ([0054], [0059], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items, and generate a promotion for the other item based on the relationship between the item and the other item, as taught by Veettil, because doing so can more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue.
	Furthermore, as in Veettil, it was within the capabilities of one of ordinary skill in the art to modify the device of Arivibi in view of Lavu to include wherein the one or more processors are further configured to: determine, based on the item data, a relationship between the item and another item in the plurality of items, and generate a promotion for the other item based on the relationship between the item and the other item. Furthermore, as in Veettil, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would more accurately calculate personalized/individualized discounts/rewards to motivate the user to make purchases at the merchant and increase revenue, as is needed in Arivibi.

With respect to claim 20, Ariyibi, Lavu, Veettil, and Smith teach the medium of claim 15. Ariyibi teaches 
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine spending patterns associated with the customer based on the item data; ([0003] “learn a customer’s preferences…anticipating individual preferences and offering customized discounts”,  [0037]-[0041] browsing/transaction data used to determine customer preferences (i.e., spending patterns),  [0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”)
generate a promotion for the customer based on the spending patterns associated with the customer; ([0044] “customized discounts…customer preferred items…individualized discounts and other preferred customer benefits base be offered automatically based on the customer’s past shopping history…”, CLAIM 1 “customized…customer information being at least…historical…preferences of items and brands purchased by the customer”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041])
provide data identifying the promotion to the client device ([0044] “cart provides audiovisual alerts offering customized discounts to the customer when in the vicinity…individualized discounts and other preferred customer benefits may be offered automatically based on the customer’s past shopping history, customer loyalty status…”, [0026] “loyalty discounts…may be offered in accordance with the information on the CLSL or the customer profile in the database”, [0030 “after registering, the customer may receive customized alerts”, [0032] “based on this information…discounts…for which the customer may be eligible”,  [0028], [0041] – Examiner notes that combination with Lavu above in claim 1 already teaches providing to the client device)

Examiner notes that Veettil also discloses this limitation at [0023] and [0037]-[0038] & [0052]-[0053].





	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyibi in view of Lavu in view of Veettil in view of Smith, as applied to claims 1 and 15 above, and further in view of Moreau (U.S. PG Pub No.2017/0228811 August 10, 2017 - hereinafter "Moreau”)

With respect to claims 3 and 16, Ariyibi, Lavu, Veettil, and Smith teach the method of claim 1 and the medium of claim 15. Ariyibi does not appear to disclose,
wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source
However, Moreau discloses 
wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source ([0074] crawling a data source associated with items may be used to identify/receive rewards associated with the items)
Moreau suggests it is advantageous to include wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source, because doing so can provide an efficient and automated mechanism to obtain relevant rewards ([0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium device of Arivibi in view of Lavu in view of Veettil to include wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source, as taught by Moreau, because doing so can provide an efficient and automated mechanism to obtain relevant rewards
Furthermore, as in Moreau, it was within the capabilities of one of ordinary skill in the art to modify the method and medium of Arivibi in view of Lavu in view of Veettil in view of Smith to include wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source. Furthermore, as in Moreau, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would provide an efficient and automated mechanism to obtain relevant rewards, as is needed in Arivibi.

Examiner notes that prior art reference Regmi (cited at the end of this action) also discloses this limitation at [0107] and prior art reference Vangala (cited at the end of this action) also discloses this limitation at [0097])




	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyibi in view of Lavu in view of Veettil in view of Smith,, as applied to claim 1 above, and further in view of Lissick et al. (U.S. PG Pub No. 2020/0314598 October 1, 2020 - hereinafter "Lissick”)

With respect to claim 7, Ariyibi, Lavu, Veettil, and Smith teach the method of claim 1. Ariyibi does not appear to disclose,
generating a map of item locations based on the item data and location information associated with the client device
However, Lissick discloses 
generating a map of item locations based on the item data and location information associated with the client device ([0025] & [0009] and Fig 3A generating a map of item locations based on the item data and location information associated with the client device)
Lissick suggests it is advantageous to include generating a map of item locations based on the item data and location information associated with the client device, because doing so can further enable the merchant to understand where customers tend to go within their store and which products they interact with and further to make sure products are in the right location ([0025] & [0009] and Fig 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Arivibi in view of Lavu in view of Veettil in view of Smith to include generating a map of item locations based on the item data and location information associated with the client device, as taught by Lissick, because doing so can further enable the merchant to understand where customers tend to go within their store and which products they interact with and further to make sure products are in the right location.




Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Nemati et al. (U.S. PG Pub No. 2020/0034812, January 30, 2020) teaches wherein the item data is received based on: a shelf sensor wirelessly communicating  first data, indicating that the item has been removed from a shelf, to the client device, and a shopping cart sensor wirelessly communicating second data, indicating that the item has been placed in the shopping cart, to the client device (Fig 3 and various other locations)

Regmi et al. (U.S. PG Pub No. 2009/0271275, October 29, 2009) teaches wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source ([0107])

Reichert (U.S. PG Pub No. 2015/0278849, October 1, 2015) teaches analyzing user data and reward data and item data to determine dynamic/personalized promotions/rewards/discounts and using a machine learning model including one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network mode ([0011]-[0012])

Vangala et al. (U.S. PG Pub No. 2017/0068982, March 9, 2017) teaches analyzing user data and reward data and item data to determine dynamic/personalized promotions/rewards/discounts and using a machine learning model including one or more of: a linear classifier model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network mode ([0080]) and wherein receiving the rewards data identifying the rewards associated with the plurality of items comprises: performing a crawl of a data source associated with the plurality of items; and receiving the rewards data identifying the rewards associated with the plurality of items based on performing the crawl of the data source ([0097])

Singh et al. (U.S. PG Pub No. 2018/0197197, July 12, 2018) teaches claims 2-3, 12, and 20.

O’Sghea et al. (U.S. PG Pub No. 2005/0149391) teaches claims 2-3, 12, and 20. 

Zalewski et al. (U.S. Patent No. 9,911,290 March 6, 2018) discloses wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set (col 132 lines 14-60 “machine learning model is trained…data input during training flows through feature extractor…facilitating the subsequent learning and generalization steps…transformed into a reduced set of features…involves reducing the amount of resources required…analysis with a large number of variables generally requires a large amount of memory and computation power…may cause…to overfit to training samples…general dimensionality reductions are applied to the data…independent component analysis”)

Rickard Jr. et al. (U.S. PG Pub No. 2018/0089585) discloses wherein training the machine learning model comprises: performing dimensionality reduction to reduce the data to a feature set ([0049]-[0050] “machine learning module trains…by extracting features…uses dimensionality reduction…principal component analysis…to reduce the amount of data in the feature vector to smaller, more representative core set of features…”)

“A Review of Dimensionality Reduction Techniques for Efficient Computation” (Vekkuabgiri, S. et al. Available online 27 February 2020, Version of Record 27 February 2020. Procedia Computer Science Volume 165, 2019, Pages 104-111) discloses techniques for pre-processing data using dimensionality reduction prior to training. 



	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621